DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 25 January, 2022. 
The amendments have been entered.
Accordingly, the Applicant has overcome all the claim objections and claim rejections under 35 U.S.C. 112(b) set forth within the Non-Final Office Action mailed on 25 January, 2022. These objections and rejections have been withdrawn. No new matter has been presented or entered with such amendments.

Disposition of Claims
Claims 1-34 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In particular, the prior art fails to reasonable disclose, teach, or suggest, when considered as a whole, alone or in combination, the claimed invention as characterized by independent claim 1, and the dependents thereof, so as to either anticipate or render obvious, absent impermissible hindsight reasoning.
an electric heater integrated with only a first battery heat exchanger of said plurality of battery heat exchangers so as to heat the heat transfer fluid flowing through the internal fluid flow passage of the first heat exchanger.”. The prior art of record, and in particular the closest prior art of record noted in the Non-Final Office Action mailed on 27 April, 2021, LEV (US 9,373,873 B2), KENNEY (US 2016/0204486 A1), OKAWA (US 2014/0038009 A1), HERMANN (US 2014/0227568 A1), and SONG (US 2017/0200993 A1), fail to provide disclosure, or teachings, which would reasonably lead one having ordinary skill within the art to incorporate that the electric heater is only associated, and “integrated with”, with one of the plurality of battery heat exchanger, i.e., a first battery heat exchanger, and not the remainder of the battery heat exchangers. In fact, the only prior art noted above including disclosure of a heater is HERMANN. However, the heater of HERMANN is neither integrated with nor only associated with one of the plurality of battery heat exchangers.  See Figures 5-7 of HERMANN, wherein the heater is associated with the entirety of the thermal management system disclosed, and is not particularly integrated to only one of the heat exchangers. More so, HIRSCH (US 9,755,283 B2) was relied upon in the Non-Final Office Action mailed on 27 April, 2021 to teach the addition of an electric heater to a cold plate/battery heat exchanger. However, HIRSCH teaches a single cold plate/battery heat exchanger of which the heater is to be integrated therewith, and thus, does not reasonably disclose, teach, and/or otherwise suggest that only one battery heat exchanger of a plurality of battery heat exchangers in a thermal management system, comprising the remaining components as claimed, would be incorporated with an electric heater. For this reason, the claimed invention is allowable based, on the preponderance of evidence, is allowable over the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JENNA M HOPKINS/Examiner, Art Unit 3763